Citation Nr: 1743901	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-37 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to a rating in excess of 90 percent for bilateral hearing loss.

2. Entitlement to a total disability evaluation based on individual unemployability. (TDIU).


REPRESENTATION

Veteran represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1957 to May 1959.

These matters come before the Board of Veterans' Appeals (Board) from multiple rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran initially requested a videoconference hearing. In January 2016, the RO contacted the Veteran's attorney, and the Veteran's attorney indicated the Veteran was withdrawing his request for a hearing. Thus, the hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d).

In a May 2013 rating decision, the RO denied entitlement to TDIU and proposed to decrease the 90 percent rating assigned for the Veteran's bilateral hearing loss to 50 percent. In a February 2014 rating decision, the RO decreased the rating for the Veteran's bilateral hearing loss to 50 percent, effective May 1, 2014.

In an August 2014 rating decision, the RO increased the Veteran's rating for bilateral hearing loss from 50 percent to 70 percent from May 1, 2014.

In a December 2014 rating decision, the RO proposed to reduce the 70 percent rating for bilateral hearing loss to 50 percent. In a February 2015 rating decision, the RO implemented the decreased rating, effective June 1, 2015.

In a July 7, 2016 decision, the Board found the RO did not consider the required regulatory provisions, which denied the Veteran due process in the February 2014 and 2015 rating decisions that reduced the rating for bilateral hearing loss, and, as a result, the rating reductions were void and a 90 percent rating for bilateral hearing loss was restored, effective May 1, 2014. The RO effectuated this determination in a July 2016 rating decision.

A Supplemental Statement of the Case (SSOC), issued by the RO in September 2016, denied a rating in excess of 90 percent for the Veteran's bilateral hearing loss and denied entitlement to a TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the July 2016 decision that restored the Veteran's bilateral hearing loss disability rating to 90 percent, it determined that a new VA examination was necessary to determine the severity of the Veteran's hearing loss disability. 

In August 2016, VA contacted the Veteran through his spouse. The Veteran's spouse indicated that it was her and the Veteran's belief that the claims had been settled and no additional examination was necessary. 

As the Veteran misunderstood the holding of the Board's remand and failed to attend the VA examination as a result of that misunderstanding, a new VA examination is required to properly comply with the Board's July 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with a VA examination to determine the severity of his bilateral hearing loss disability. 
The examiner should fully describe the functional effects caused by the Veteran's bilateral hearing loss.

2. Readjudicate the claims after the development requested above has been completed. If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

